     Case 2:20-cv-01673-JAM-JDP Document 61 Filed 09/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BROWN,                                    Case No. 2:20-cv-01673-JAM-JDP (PC)
12                          Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR PERMISSION TO CONDUCT
13             v.                                       DISCOVERY
14    S.H. WONG,                                        ECF No. 56
15                          Defendant.
16

17            Plaintiff has filed a motion that requests permission to seek discovery. ECF No. 56.

18   Shortly before that motion was filed, the court issued a scheduling order notifying the parties that

19   they had until January 7, 2022 to conduct discovery. ECF No. 55. Accordingly, plaintiff’s

20   motion, ECF No. 56, is denied as unnecessary.

21
     IT IS SO ORDERED.
22

23
     Dated:         September 11, 2021
24                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
